                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 ELISHA RIGGLEMAN,                       :
                                         :
          Petitioner                     :
                                         :    CIVIL ACTION NO. 3:18-CV-0771
    v.                                   :
                                         :    (Judge Caputo)
 DAVID J EBBERT,                         :
                                         :
          Respondent                     :



                                    ORDER

      AND NOW, this 29th day of MARCH 2019, it is ORDERED that Petitioner’s

motion (ECF No. 7) for appointment of counsel is DENIED.




                                         /s/ A. Richard Caputo
                                         A. RICHARD CAPUTO
                                         United States District Judge
